DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-14, 19, 20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1)as being unpatentable over Wang(CN108413973, cited from IDS dated 7/1/2019) in view of Liu (US 20180364731)
Regarding claim 1, Wang teaches a distance detection method for navigating a vehicle, comprising: 
Comparing ( page 2, matched)  a street view image( page 2, position image) with a real-time image( Page 2, real image) according to a first distance( Page 2, target turning position); 
determining a distance (page 2, determining a second location of the vehicle according to the live image) between the vehicle and a target position in response to the comparison result of the street view image and the real-time image (page 2, If the location image of the first location in the live view image and the navigation location image library does not match); and 
outputting the distance between the vehicle and the target position to prompt a user of the vehicle (page 2, performing a turn prompt).
Wang does not expressly teach

However, Liu teaches
a distance([0219], depth value) between the vehicle([0219], a new position with a new camera viewpoint; 1505-1510 in Fig. 15) and a target position( [0219], feature) from an average value of a depth map associated with the real-time image([0219], weighted average depth value; 1545 in Fig. 15), wherein the target position comprises at least one coordinate([0219], pixel coordinates) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distance in Wang with that taught by Liu, with the motivation of “updating a position of a mobile unit that includes a camera and a depth sensor” ( Liu, [0217]).

Regarding claim 2, Wang in view of LIU teaches the distance detection method according to claim 1, wherein before the step of comparing the street view image with the real-time image, the method further comprises: 
obtaining a navigation path of the vehicle (Wang, page 2, navigation path; Liu, [0219], mobile unit travels to a new position ); 
obtaining a first coordinate of the target position in the navigation path (Wang, page 2, a vehicle target turning position; LIU, [0219], feature); 
obtaining a second coordinate of a current position of the vehicle (Wang, page 2, a first position of the vehicle; LIU, [02], current position); and 
determining the first distance between the current position of the vehicle and the target position according to the first coordinate and the second coordinate (Wang, page 2, the distance between the first position and the target turning position; LIU, [0219], a weighted average depth value).
 claim 3, Wang in view of LIU teaches the distance detection method according to claim 2, wherein the step of comparing the street view image with the real-time image comprises: 
obtaining the street view image corresponding to the target position from a street view system (Wang, page 2, position image); and 
obtaining the real-time image of the target position (Wang, Page 2, real image), wherein the real-time image is shot by an image capture device configured on the vehicle (Wang, Page 6 camera), wherein before the step of obtaining the real-time image of the target position, the method further comprises: 
determining whether the first distance( Wang, page 2,  the distance between the first position and the target turning position) is less than a second threshold value ( Wang, page 2, the first prompt distance) or not; and 
executing the step of obtaining the real-time image of the target position (Wang, page 2, real scene image of the driving direction of the vehicle is collected).
Wang in view of LIU  does not expressly teach only when the first distance is less than the second threshold value.
However, Wang in view of LIU teaches “When the distance between the first position and the target turning position meets the first prompt distance” (Wang, page 2), which reads on the claim as “the first distance meets the second threshold value”.    When trying to determine if the first distance meets the second threshold value, there are only two options:
i. determine if the first distance is meeting the threshold from the lower end, i.e., less than the threshold;
ii. determine if the first distance is meeting the threshold from the upper end, i.e., greater than the threshold.

Regarding claim 4, Wang in view of LIU teaches the distance detection method according to claim 3, wherein the step of obtaining the street view image corresponding to the target position from the street view system comprises: 
obtaining the street view image corresponding to a vehicle head direction from the street view system according to the first coordinate and the vehicle head direction of the vehicle(Wang, page 2, real scene image of the driving direction of the vehicle is collected).
Regarding claim 9 Wang in view of LIU teaches the distance detection method according to claim 2, wherein the step of obtaining the navigation path of the vehicle comprises: obtaining a third coordinate of a start position of the vehicle and a fourth coordinate of a destination position; and obtaining the navigation path from a navigation system according to the third coordinate and the fourth coordinate ( Wang, abstract, navigation path, since a navigation path inherently have plurality of navigating points, and any particular two adjacent points on the path that read on the first and the second positions as in claim1 would  also read on the third and fourth positions in this claim).
Claims 10, 11 19 recite the system for the method of claims 1, 2, 9.  Since Wang also teaches a system (page 12, processor 310, memory 320), Claims 10, 11 19 are also rejected.
Claims 12, 13, 14 recite the system for the method of claims 3, 4.  Since Wang also teaches a system (page 12, processor 310, memory 320), Claims 12, 13 are also rejected.
Claim 20 recites the computer program product for the method of claim 1, and is also rejected.

Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of LIU, further in view of XU (US 20140240311)
Regarding claim 5, Wang in view of LIU teaches the distance detection method according to claim 1.
Wang in view of LIU does not expressly teach 
obtaining a plurality of first feature points in the street view image and a plurality of second feature points in the real-time image; and 
matching the first feature points with the second feature points to calculate the number of a plurality of matched third feature points, and taking the number of the plurality of third feature points as a matching degree.
However, XU teaches obtaining a plurality of first feature points in the street view image and a plurality of second feature points in the real-time image([0088], obtaining matching pairs of feature points by matching the original street view image and the target street view image); and 
matching the first feature points with the second feature points to calculate the number of a plurality of matched third feature points([0090], matching pairs of feature points in the three-dimensional model is the coordinates of the feature points), and taking the number of the plurality of third feature points as a matching degree([0148], after matching the feature points by the RANSAC algorithm … number of the matching pairs of the feature points and the homography matrix H are used to evaluate the effects of the current matching)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image matching algorithm in Wang in view of LIU with that in XU, with the motivation to “eliminates the need of obtaining a pre-recorded transition video from the server, shields the influence of various factors, and improves the transition stability of street view images” (XU, [0166]).
.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of LIU , further in view of MIURA (US 20150116353)
Regarding claim 7, Wang in view of LIU teaches the distance detection method according to claim 5, further comprising:
obtaining a first image shot by a depth sensing device (Liu, [0217], depth sensor); 
obtaining the depth map according to the first image and the real-time image (Liu, [005], images from camera includes a depth map); 

Wang in view of Liu does not expressly teach
obtaining a plurality of second depths of the plurality of third feature points in the depth map; and 
averaging the plurality of second depths to obtain a first depth, and taking the first depth as the distance between the vehicle and the target position.
However, MIURA teaches 
obtaining a first image shot by a depth sensing device ([0012], input images); 
obtaining a depth map ([0013], generate a depth map) according to the first image and the real-time image ([0013], based on a detection); 
obtaining a plurality of second depths of the plurality of third feature points in the depth map ([0096], generate a corrected depth map); and 
averaging the plurality of second depths to obtain a first depth([0141], average processing  … in the reconstructed depth map, ), and taking the first depth as the distance between the vehicle and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distance calculation method in Wang in view of WEISER with that in MIURA, with the motivation to “produce a composite image according to a desired focus state” ( MIURA, [0008]).
Claim 17 recites the system for the method of claim 7.  Since Wang also teaches a system (page 12, processor 310, memory 320), claim 17 is also rejected.
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of LIU, further in view of Zavoli (US 20090228204)
Regarding claim 8, Wang in view of LIU teaches the distance detection method according to claim 1. 
Wang in view of LIU does not expressly teach 
comparing the street view image with the real-time image to judge whether a matching degree between the street view image and the real-time image is greater than a first threshold value or not; and 
when the matching degree is greater than the first threshold value, the step of outputting the distance between the vehicle and the target position to prompt the user of the vehicle comprises: 
obtaining a first depth as the distance between the vehicle and the target position, and outputting the first depth, wherein the first depth is obtained by sensing the target position by a depth sensing device configured on the vehicle.
However Zavoli teaches 

when the matching degree is greater than the first threshold value ([0067], if a sufficiently high level of match has been obtained), the step of outputting the distance between the vehicle and the target position to prompt the user of the vehicle comprises: 
obtaining a first depth as the distance between the vehicle and the target position([0082], compute accurate distance estimates to the object)and outputting the first depth( 156 in Fig. 5, wherein the first depth is obtained by sensing the target position by a depth sensing device configured on the vehicle([0082], laser scanner, camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image matching and user prompt method in Wang in view of LIU with that in Zavoli , with the motivation to “provide exacting tests that should make matching-errors rare” ( Zavoli , [0102]).
Claim 18 recites the system for the method of claim 8.  Since Wang also teaches a system (page 12, processor 310, memory 320), claim 18 is also rejected.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661